NUMBER 13-20-00276-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                                  EX PARTE H.E.A.


                    On appeal from the 440th District Court
                          of Coryell County, Texas.


                         ORDER ABATING APPEAL

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Appellee H.E.A. filed a petition in 2019 seeking to expunge the records relating to

a 2005 driving while intoxicated (DWI) charge of which he was acquitted. See TEX. CODE

CRIM. PRO. ANN. arts. 55.01–.02. On December 23, 2019, the trial court issued its order

granting the expunction. Appellant Texas Department of Public Safety (the Department)

appealed the trial court’s expunction order, arguing in relevant part that appellee is “not

entitled to an expunction because his acquittal arose out of the same criminal episode”

as his convicted DWI offenses from 2006 and 2009, and a DWI offense from 2019
remains subject to prosecution. See id. art. 55.01(c) (“A court may not order the

expunction of records and files relating to an arrest for an offense for which a person is

subsequently acquitted . . . if the offense for which the person was acquitted arose out of

a criminal episode, as defined by Section 3.01, Penal Code, and the person was convicted

of or remains subject to prosecution for at least one other offense occurring during the

criminal episode.”).

       Recently, the Texas Supreme Court granted review and heard oral arguments on

a similar issue in a case arising from our sister court. See Ex parte Ferris, 613 S.W.3d

276 (Tex. App.—Dallas 2020, pet. granted). At issue in Ex parte Ferris is whether the trial

court should not have expunged the applicant’s records relating to “a 2018 DWI arrest—

even though he was acquitted” because the Department avers “the 2018 DWI arrest

‘arose out of a criminal episode’ involving the commission of the same offense as [his]

2014 DWI conviction.” Id. at 282.

       Having reexamined and reconsidered the documents on file, this Court, on its own

motion, issues the following ruling. This appeal is ABATED until such time as the Texas

Supreme Court issues its opinion in the direct appeal of the aforementioned cause. After

which, we direct appellant to promptly file a motion to reinstate the appeal, which shall

reference and include a copy of the opinion issued by the Texas Supreme Court.


                                                                  PER CURIAM

Delivered and filed on the
2nd day of May, 2022.




                                            2